DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a CON of 16/777,570 01/30/2020 PAT 10959464 which is a CON of 6/365,057 03/26/2019 PAT 10588356 which is a CON of 16/137,348 09/20/2018 ABN
which is a CON of 15/418,435 01/27/2017 ABN.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the mesh heater" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 6, 8, 9, 10, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas, Jr. (US 2016/0295919 A1).
In regard to claim 2, Thomas, Jr. discloses a vaporization device (fig. 1) for delivering vaporized material for inhalation by a user, the vaporization device comprising: an air intake 42 through which air enters the vaporization device during an inhalation event; an outlet 26 through which vapor is withdrawn from the vaporization device during the inhalation event; a vaporization chamber 82 for accommodating material to be vaporized; a mesh heater 68 supported upstream of the vaporization chamber 82 with respect to a flow of air through the device duration the inhalation event and operable to heat air which passes through the mesh heater 68 during the inhalation event as the air moves from the air intake 42 toward the outlet 26; a temperature sensor 34 positioned downstream of the mesh heater 68 with respect to the flow of air through the device duration the inhalation event and operable to sense a temperature of the air downstream of the mesh heater 68; and a control system 36, the control system 36 operatively coupled to the temperature sensor 34 and the mesh heater 68 to provide a closed loop control scheme for controlling heat generated by the mesh heater 68 to maintain a temperature of the air delivered to the vaporization chamber 82 at or within a predetermined tolerance of a desired vaporization temperature for at least a majority of a duration of the inhalation event (para. [0050)).



In regard to claim 6, Thomas, Jr. discloses a nozzle block (bottom of 60, see fig. 8A) for supporting the mesh heater 68 upstream of the vaporization chamber 82, the nozzle block including a nozzle passage 61, 61’ shaped to funnel the air passing through the mesh heater toward a central location 20.

In regard to claim 8, Thomas, Jr. discloses a temperature sensing end of the temperature sensor 34 is positioned at the central location 20.
In regard to claim 9, Thomas, Jr. discloses the vaporization chamber 82 is defined at least in part by a heat exchanger, the heat exchanger including a plurality of vapor flow passages 61, 61’ extending between the vaporization chamber 82 and the outlet 26.

In regard to claim 10, Thomas, Jr. discloses the plurality of vapor flow passages 61, 61’ in the heat exchanger comprise opposing passages offset from a central plane of the vaporization device, a central portion of the heat exchanger providing an obstruction around which the vapor must flow to reach the outlet 26, and whereby heat is transferred from the vapor to the heat exchanger as the vapor moves toward the outlet (lever 70 could misalign the 61, 61' with 42 and 44, see figures 4A and 4B).

In regard to claim 11, Thomas, Jr. discloses the heat exchanger (part of 82) is configured such that a portion of the heat transferred to the heat exchanger from the vapor is conducted upstream to a location adjacent the vaporization chamber 82 to assist in heating the material to be vaporized via conduction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Jr.
In regard to claim 4, Thomas, Jr. does not disclose the first material of the mesh 68 is a stainless steel material and the second material of the frame 60 is a ceramic material.
It would have been obvious to one having ordinary skill in the art after the effective filing date of the claimed invention was made to modify the invention of Thomas, Jr. by constructing the first material of the mesh of a stainless steel material which is highly resistant to degradation; and the second material of the frame of a ceramic material which has high melting temperature, high hardness, poor conductivity, high moduli of elasticity, chemical resistance and low ductility since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416 (CCPA 1960).




However, Thomas, Jr. does not disclose that the control system includes one or more microprocessors.
Official Notice is taken that both the concept and the advantages of providing a control system which include one or more microprocessors are well known and expected in the art.  Having a microprocessor in a control system has several advantages: They can process data very quickly and much faster than a human could. Due to these fast speeds they can react very quickly to change in the control system. Control systems can run through out the year 24/7.
The phrase “is configured” has not been given a significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

In regard to claim 13, Thomas, Jr. discloses a trigger device 30 accessible to the user to enable the user to generate the initiation signal.

	In regard to claim 14, Thomas, Jr. does not disclose a pressure sensor communicatively coupled to the control system to generate the initiation signal upon sensing a change in pressure associated with inhalation by the user.
Official Notice is taken that both the concept and the advantages of providing vapor delivery device which include a pressure sensor communicatively coupled to the control system are well known and expected in the art.

In regard to claim 15, Thomas, Jr. discloses the control system.
However, Thomas, Jr. does not disclose that the control system includes one or more microprocessors.
Having a microprocessor in a control system has several advantages: They can process data very quickly and much faster than a human could. Due to these fast speeds they can react very quickly to change in the control system. Control systems can run through out the year 24/7.
The phrase “is configured” has not been given a significant patentable weight since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Allowable Subject Matter
Claims 19 and 20 allowed.

Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 5, 7, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 5, the prior art fails to provide, teach or suggest the frame is a portion of a frame assembly that further comprises opposing bus bars integrally formed therewith, and wherein opposing ends of the mesh and heater leads are bonded to the opposing bus bars. In regard to claims 7, 19, the prior art fails to provide, teach or suggest the nozzle block is held offset from the housing via one or more other bosses such that, apart from the one or more other bosses, a . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





Tdt
1/16/2022


/THO D TA/Primary Examiner, Art Unit 2831